DETAILED ACTION
Claims 1-20 are presented for examination,.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
Claims 1, 11 and 20 are independent claims. Claims 2-10, and 12-19 are dependent claims. 
This action is responsive to the following communication: the response filed on 04-15-2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the Office finds the expression directed to the step of “generating an adjusted first operational curve that passes through points corresponding to the condition indicated by the respective trips in the trip information” as unclear. For 
For this reason, the claim is found to be unclear and ambiguous. However, for rejection purposes the Office will interpret the claimed expression of adjusting an operation curve that is shifted from the trip conditions curve.

As per claims 11 and 20 recite similar features already found in claim 1, and therefore, claims 11 and 20 are rejected for reasons similar to those discussed above.

As per dependent claims, these claims do not cure the deficiencies found in each of their respective independent claims, thus are rejected for their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. [Publication No. 2014/0278179 A1] in view of Kennedy et. al. [Publication No. 2016/0294179 A1]. 
As per claims 1-2, 11-12 and 20, Dougherty et al. discloses a method for improving performance of a power system that includes one or more protection devices, the method comprising: 
operating the power system (power distribution system of Fig 2) based on a first operational [data] for a first protection device of the one or more protection devices, (at least trip unit(s) 205; Fig 2) wherein the first operational [data] indicates conditions upon which the first protection device will trip; (inter alia: ¶ [0033] of Dougherty et al. discloses at least a measuring device that “measures at least one operating condition of tripping device 240 and/or of trip unit 205” and under a certain designated “operative condition data exceeds a programmable trip threshold” to activate tripping for one or more trip units.
obtaining trip information describing conditions that have caused the first protection device to trip at each of one or more trip occurrences during operation of the power system; (inter alia: ¶ [0005] states that “computing device is configured to request and receive circuit breaker current data from the plurality of circuit breaker trip units.  The circuit breaker current data represents current data associated with the circuit breaker trip units over a collection interval”. In essence, the Office submits that the collection of trip data associated with one or more trip units described above is important for Dougherty et al. because of trip units over time need to be calibrated to adjust for “variance” associated with one or more operating conditions ¶ [0051, 0015, 
generating an adjusted first operational [data] that passes through points corresponding to the conditions indicated by respective trips in the trip information; and (inter alia: ¶ [0046] states that the “Processor 115 determines, for each trip unit 205 associated with circuit protection devices 305, a calibration factor.  A calibration factor represents the variance between the circuit breaker current data received during the collection interval and a derived current data.  By combining all circuit breaker current data with main current data, it can be possible to derive the actual variance of trip units 205 associated with circuit protection devices 305”. This means, the trips units are updated with appropriate calibration factors based on measured real time data collected conditions that allows them to accurately derive threshold trip conditions.  
operating the power system based on the adjusted first operational [data]. ¶ [0046]
Dougherty et al. discloses teachings directed to tripping units that are calibrated with data that reflect different operational conditions. However, it appears that Dougherty et al. does not distinctly disclose making changes to the tripping units using an operating curve. 
However, Kennedy et al. discloses teachings directed to protection device (PDs) that are dynamically coordinated to the time-current characteristics based on data it receives. In particular, Kennedy et. al. discloses the following: 
operating the power system based on a first operational curve for a first protection device of the one or more protection devices, wherein the first operational 
obtaining trip information describing conditions that have caused the first protection device to trip at each of one or more trip occurrences during operation of the power system; (inter alia: the central computer 416 receives real-time sensed current data (and possibly measured line voltage information) from one or more of the PDs 800 over the comm/control bus 414, via the head-end interface 418.  At step 1804 the central computer 416 then analyzes the received sensed current data, measured voltage data, and possibly retrieves historical and/or heuristic (i.e., non-real-time) current and/or voltage information stored in the central computer's storage 1510; ¶ 0073. The Office submits that sensed data are used to establish a coordinated trip characteristic curve illustrated in Fig 17B, Fig 23
generating an adjusted first operational curve that passes through points corresponding to the conditions indicated by respective trips in the trip information; and; and (inter alia: the central computer 416 receives real-time sensed current data (and possibly measured line voltage information) from one or more of the PDs 800 over the comm/control bus 414, via the head-end interface 418.  At step 1804 the central computer 416 then analyzes the received sensed current data, measured voltage data, and possibly retrieves historical and/or heuristic (i.e., non-real-time) current and/or voltage information stored in the central computer's storage 1510; ¶ 0073. The Office submits that sensed data are used to establish a coordinated trip characteristic curve illustrated in Fig 17B, Fig 23. As it would be apparent to a PHOSITA, Fig 17B expressly 
operating the power system based on the adjusted first operational curve. [Fig 16, Fig 23] 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Dougherty et al. and Kennedy et. al. because, both references are in the same field of endeavor. Kennedy’s teaching of adjusting the time-current characteristics for each PD by displaying controllable curves would enhance Dougherty's system by allowing the user to digest and control each characteristic of the PD more intuitively than simply presenting data sets, thus improving power distribution and detecting faults within a complex computer system. 

As per claims 11 and 20, these claims are directed to the same invention recited in method claim 1, and therefore, are rejected for the same reasons already described above. 
As per claims 2, 12 Dougherty as modified discloses a method of claim 1, further comprising: presenting the adjusted first operational curve on a plot via a user interface. (inter alia: The dynamic coordination GUI page 2302 preferably includes a time-current coordination overlay 2304 that displays the time-current characteristics of the PDs being manually coordinated.  In the exemplary dynamic coordination overlay 2304 shown in FIG. 23, time-current characteristics of five PDs are shown.  The five PDs are labeled "1," "2," "3," "4" and "5." However, in a preferred embodiment, each of the time-current characteristic lines has a unique color, so that they are distinguished by different colors Each of the time-current characteristic lines also serves as a user-interactive button, which when touched by the user causes the central computer 416 to display the trip-setting parameters of the selected PD on the dynamic coordination GUI page 2302; Fig 23) 
As per claims 4 and 14, Dougherty as modified discloses wherein operating the power system based on the adjusted first operational curve comprises: adjusting one or more settings of the first protection device to account for a difference between the first operational curve and the adjusted first operational curve. (inter alia: ¶ [0046] states that the “Processor 115 determines, for each trip unit 205 associated with circuit protection devices 305, a calibration factor.  A calibration factor represents the variance between the circuit breaker current data received during the collection interval and a derived current data”. For a PHOSITA, this means that the calibration factor is applied for calculating a new trip condition from an earlier trip condition before applying the calibration. Stated differently, the newly trip conditions using a calibration factor is similar to adjusting settings as claimed above. (Kennedy et. al.; ¶ [0070, Fig 18 (step 1814) , Fig 23] states “instructions that direct how the microprocessor 1502 calculates trip-setting parameters for the PDs to adapt to; and instructions that determine how and when, and under what circumstances, the microprocessor 1502 transmits updated trip-setting parameters to the PDs, in order to dynamically coordinate the PDs in the system 400.” 
As per claims 5 and 15, Dougherty as modified discloses wherein operating the power system based on the adjusted first operational curve comprises: adjusting one or 
As per claims 6 and 16, Dougherty as modified discloses further comprising: predicting a subsequent adjustment to the adjusted first operational curve; and operating the power system to anticipate the subsequent adjustment. [Kennedy et. al. Abstract states that “The plurality of intelligently-controlled PDs is configured to protect a plurality of associated electrical loads from faults, developing faults, and other undesired electrical anomalies.  Each of the PDs further has electrically adjustable time-current characteristics”. Kennedy’s abstract discloses the concept where loads are tripped (i.e., protected from faults) at different operating points by dynamically changing the time-current characteristics of PDs. [Figs 17B, 18, 23, 24] Furthermore, Kennedy discloses anticipating adjustment by employing “historical and/or heuristically-derived 
time-current information and characteristics of the PDs 414, the electrical distribution system in which the PDs 414 of the system 400 are deployed, etc.” [0069] Similarly, ¶ [0046] of Dougherty is adjusting tripping points associated with loads by applying 
As per claims 7 and 17, Dougherty as modified discloses wherein predicting the subsequent adjustment comprises: determining a first number of operations, performed by the first protection device, corresponding to creation of the adjusted first operational curve; predicting a second number of operations that will be performed by the first protection device after a subsequent period of time; and predicting the subsequent adjustment based on the first operational curve, the adjusted first operational curve, the first number of operations, and the second number of operations. [Kennedy et. al. Abstract states that “The plurality of intelligently-controlled PDs is configured to protect a plurality of associated electrical loads from faults, developing faults, and other undesired electrical anomalies.  Each of the PDs further has electrically adjustable time-current characteristics”. Kennedy’s ¶ [0070] may be performed “dynamically” when necessary. Which to one of ordinary skill, this means these adjustment are done a plurality of times. Furthermore, Kennedy discloses anticipating adjustment by employing “historical and/or heuristically-derived time-current information and characteristics of the PDs 414, the electrical distribution system in which the PDs 414 of the system 400 are deployed, etc.” [0069]   ¶ [0054] of Dougherty is adjusting tripping points by applying calibration factor based on at least one or more environments conditions. These adjustments are collected over a time interval or “subsequent time or event”.  Moreover, predicting these calibration factor may be based on “upon correlation of historical calibration factor variance to main current data variance”. [0051]

As per claims 8 and 18, Dougherty as modified discloses wherein predicting the subsequent adjustment is further based on a second operational curve of a second protection device that performed a third number of operations similar to the second number of operations. [Kennedy et. al. Abstract states that “The plurality of intelligently-controlled PDs is configured to protect a plurality of associated electrical loads from faults, developing faults, and other undesired electrical anomalies.  Each of the PDs further has electrically adjustable time-current characteristics”. Kennedy’s ¶ [0070] may be performed “dynamically” when necessary. Which to one of ordinary skill, this means these adjustment are done a plurality of times. ¶ [0054] of Dougherty is adjusting tripping points by applying calibration factor based on at least one or more environments conditions. These adjustments are collected over a time interval or “subsequent time or event”.  
As per claims 9 and 19, Dougherty as modified discloses wherein obtaining the trip information comprises: receiving the trip information transferred from the first protection device in response to each of the one or more trip occurrences. (Dougherty “ request and receive, from said plurality of circuit breaker trip units, circuit breaker current data representing current data associated with said circuit breaker trip units over a collection interval” ; Claim 1] Kennedy discloses “the method 2400 the central computer 416 receives real-time sense current data (and possibly also real-time voltage information) from the PDs that are being coordinated; 0083]  

mechanical or electromechanically-controlled circuit breaker; 0023, Figs 1-3, ] [Dougherty; A computer for continuous calibration of circuit breaker trip units and 
metering devices includes a processor and a memory device; abstract] 

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. [Publication No. 2014/0278179 A1] in view of Kennedy et. al. [Publication No. 2016/0294179 A1] and further view of Vicente et al. [Patent No. 8,270,136 B2]. 

As per claim 3, Dougherty as modified does not distinctly disclose presenting the first operational curve on the plot with the adjusted first operational curve. 
However, Vicente et al. distinctly discloses presenting the first operational curve on the plot with the adjusted first operational curve. (trip curves 84, 86 are graphically represented by a "band" or range that takes into account factors such as, but not limited to sensor tolerances and mechanical reaction times; Figs 3-4)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Dougherty as modified and Vicente et al. because, all references are in the same field of endeavor. Vicente’s teaching of representing a trip curves and another adjusted trip curve based on conditional factors would enhance 



Remarks

Response to Arguments

Rejections under 35 USC § 103 

On page 8 of first ¶, Applicants asserts that it unclear to Applicant which particular feature taught by Dougherty's system corresponds to claimed “adjusted first operation curve” in claim 1. 
Examiner clarifies that Dougherty's system is initially configured to receive current data from breaking trip units to determine calibration factors. Based on these calibration factors, the system “derives the actual variance” data that is applied to the trip units. The derivation of data variance is then applied to the trip units as the tripping point, in which in this instance that corresponds to the concept of adjusting a first operation data. Therefore, Dougherty discloses the of adjusting a first operation data and not operation “curve” as has been asserted by Applicant. Indeed, review of the rejection filed on December 21 makes such teaching explicit. 

I.	Independent claims 1, 11 and 20

Arguments associated with claims 1, 11 and 20 were directed to the newly added features which are addressed in the rejection above. 

II.	Dependent claim 7

On page 11 Applicant alleges that the cited prior does not disclose the term “number of operations” because the ¶ [0042] allegedly defines the term as “manual and automatic openings and closings of protection device”. 
The Office respectfully submits that the specification fails to expressly define the term “number of operations” as it has been alleged. Therefore, the Office submits that the claimed term is interpreted under the plain meaning of the term under the BRI standard. Therefore, in this instant, that meaning under Kennedy’s ¶ [0070] to be as the system anticipating adjustment by employing “historical and/or heuristically-derived time-current information and characteristics of the PDs 414, the electrical distribution system in which the PDs 414 of the system 400 are deployed, etc.” [0069] Stated differently, Kennedy discloses a number of operation as historical and/or heuristically-derived time-current information and characteristics that is employed to a circuit breaker that prevent PDs from faults.
Similarly, under Dougherty’s ¶ [0054] the system is capable in adjusting tripping points by applying calibration factors based on at least one or more environments conditions. These adjustments are collected over a time interval or “subsequent time or historical calibration factor variance to main current data variance”. ¶ [0051] In other words, Dougherty discloses a number of operations as data that is collected over a subsequent time or event to determine new tripping points for the units.

For at least the above reasons the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner

Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov